DETAILED ACTION
Claims 11-20 were rejected in the Office Action mailed 8/31/2022.
Applicants filed a response, amended claims 1, 11, 17, and 17, canceled claims 4 and 14, and added new claim 21 on 10/12/2022.
Claims 1-3, 5-13, and 15-21 are pending.
Claims 11-13 and 15-21 are rejected and claims 1-3 and 5-10 are currently withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtawa et al. (US 4,376,648, hereinafter “Ohtawa”) in view of Eder et al. (US 2015/0259760A1, hereinafter “Eder”) and Voelker et al. (US 2018/0119237 A1, hereinafter “Voelker”).

Regarding claims 11, 15, 17, 18, 19, 20, and 21, Ohtawa teaches a direct reduction plant employing a shaft furnace for reducing iron ore and a steam reformer for producing a reducing gas to be supplied to the shaft furnace (Ohtawa, Abstract). Moreover, Ohtawa a steam reformer 1 in which a hydrocarbon raw material supplied through supply tube 3 is mixed with steam supplied through supply tube 4 is introduced into the reforming tube 2 to produce a reducing gas (Ohtawa, Column 3, lines 31-41 and Figure 1). Ohtawa further teaches that the reducing gas is fed into the shaft furnace through conduit 7 (Ohtawa, Column 3, lines 52-56 and Figure 1). Ohtawa also teaches that the CH4 and steam have their flow rates regulated at a predetermined rate by regulators 133 and 134, i.e., variable amounts can be introduced through the regulators (Ohtawa, Column 7, lines 46-49 and Figure 2). 
The direct reduction plant of Ohtawa corresponds to a direct reduction system of claim 11 of the present invention. The regulation CH4 and steam and mixing prior to being introduced into the reformer of Ohtawa corresponds to external gas sources operable for adding in separate streams variable amounts of natural gas and a carbon-free oxidizing gas to a feed gas stream upstream of a reformer operable for reforming the feed gas stream to form a reformed gas stream of claim 11 of the present invention. Adding the reducing gas to the shaft furnace of Ohtawa corresponds to a shaft furnace operable for receiving the reformed gas stream and using the reformed gas stream to reduce a metallic ore material to a direct reduced metallic material of claim 11 of the present invention. The use of steam in the primary reformer of Ohtawa corresponds to wherein the carbon-free oxidizing gas comprises steam of claim 15 of the present invention. 

While Ohtawa teaches adding natural gas and steam to the reformer (Ohtawa, Figure 1), Ohtawa does not explicitly disclose (a) adding variable amounts of hydrogen to a feed gas stream upstream of a reformer operable for reforming the feed gas stream to form a reformed gas stream, wherein the variable amount of hydrogen is selected to replace 20-90% or 30-70% of the natural gas by fuel value, wherein the variable amount of hydrogen is selected based upon an available supply of hydrogen, wherein the variable amount of hydrogen is selected based upon the available supply of hydrogen from a renewable hydrogen source, or wherein the hydrogen is configured to be fed interchangeably with the natural gas depending on hour-to-hour changes in hydrogen availability or (b) a preheater disposed upstream of the reformer.

With respect to difference (a), Eder teaches a method for producing steel in which iron ore is reduced with hydrogen, where the hydrogen from the regenerative processes can be used with carbon-containing or hydrogen-containing gas flows, including natural gas, in a direct reduction system (Eder, Abstract and [0015]). Eder also teaches that the ratio of hydrogen from the regenerative processes to carbon-containing or hydrogen-containing gas flows can be continuously varied as a function of availability, for example if a very large amount of hydrogen is available, this can be used up to almost 100% for the reduction, i.e., replacing almost 100% of the natural gas with hydrogen gas (Eder, [0015]). 
As Eder expressly teaches, by replacing some/all of the natural gas with hydrogen gas, it is possible to reduce the emission of CO2 as much as possible through the use of regenerative energy sources (Eder, [0042]). 
Ohtawa and Eder are analogous art as they are both drawn to creating a reducing gas for a direct reduction process (Bixler, Abstract; Eder, Abstract).
In light of the above motivation to replace up to 100% of the natural gas with hydrogen gas in the reforming process as taught in Eder above, it therefore would have been obvious to one of ordinary skill in the art to replace some or all of the hydrocarbon raw material in Ohtawa with hydrogen gas in order to reduce the overall CO2 emissions during the reforming process (Eder, [0042]), and thereby arrive at the present invention. 
The possibility of replacing some or all of the natural gas with hydrogen of Eder corresponds to adding variable amounts of hydrogen to a feed gas stream upstream of a reformer operable for reforming the feed gas stream to form a reformed gas stream of claim 11, wherein the variable amount of hydrogen is operable to replace 20-90% or 30-70% of the natural gas by fuel value of claims 17 and 18, wherein the variable amount of hydrogen is selected based upon an available supply of hydrogen of claim 19, wherein the variable amount of hydrogen is selected based upon the available supply of hydrogen from a renewable hydrogen source of claim 20, and wherein the hydrogen is configured to be fed interchangeably with the natural gas depending on hour-to-hour changes in hydrogen availability of claim 21 of the present invention. 

With respect to difference (b), Voelker teaches a direct reduction process using shaft furnace where the process gas is enriched with preheated natural gas and water in the form of steam to obtain the proper feed gas mixture for reforming, where the feed gas is preheated prior to being introduced into the reformer (Voelker, Abstract and [0030-0031]). 
As Voelker expressly teaches by preheating the feed gas maximum heat recovery is realized (Voelker, [0043]). 
Ohtawa, Eder, and Voelker are analogous art as they are all drawn to creating a reducing gas for a direct reduction process (Ohtawa, Abstract; Eder, Abstract; Voelker, Abstract).
In light of the above motivation to preheat the feed gas prior to being introduced into the reformer of Voelker, it therefore would have been obvious to one of ordinary skill in the art to preheat the mixed gas stream of Ohtawa in view of Eder in order to maximum heat recovery (Voelker, [0043]), and thereby arrive at the present invention. 


Regarding claims 12 and 13, Ohtawa teaches the reducing gas 6 is mixed with a regenerated reducing gas circulated through conduit 21, i.e., top gas, and is then supplied to the shaft furnace 8 through conduit 7 (Ohtawa, Column 3, lines 52-56 and Figure 1). Moreover, Ohtawa teaches that the reducing gas, after it has reduced iron ore, is passed through a furnace gas extracting tube 11 as a furnace gas, and introduced into a scrubber 12 which is rinsed with water, i.e., wet scrubber (Ohtawa, Column 3, lines 63-65, Column 4, lines 1-4, and Figure 1). Ohtawa also teaches that a part of the furnace gas outgoing from the scrubber 12 is supplied though conduit 16 to a CO2 remover 17 by a gas circulation compressor 15 in order to be reused as a reducing gas (Ohtawa, Column 4, lines 5-8 and Figure 1). 
Introducing a regenerated reducing gas to the reducing gas stream of Ohtawa corresponds to wherein the feed gas stream comprises a top gas stream recycled from the shaft furnace of claim 12 of the present invention. The use of a wet scrubber and compressor for the furnace gas of Ohtawa corresponds to further comprising one or more of wet scrubber operable for wet scrubbing and a compressor operable for compressing the top gas stream of claim 13 of the present invention. 


Regarding claim 16, Ohtawa also teaches the composition of the reducing gas is 50.0 vol.% H-2, 35.9 vol.% CO, 2.8 vol.% CO2, 9.4 vol.% H2O, and 1.9 vol.% CH-4, i.e., the k-factor would be 0.00524 (9.4/(25.9*50.0) using equation 5 from the specification H2O/(CO*H2)). The k-factor of Ohtawa falls within the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Response to Arguments
Applicant’s attorney, Christine Beninati elected Group II with traverse in a telephone conversation on 29 March 2022, however, the remarks filed 12 October 2022, do not contain any arguments with respect to the traversal, therefore, the Examiner is assuming that the election was made without traverse. 
In response to the amendments to claims 17 and 18, the previous 35 U.S.C. 112(b) rejections are withdrawn.
In response to the amendment to claim 11 to require separate gas streams formed into a single feed gas stream which is introduced into the reformer, the previous rejection over Bixler is withdrawn as Bixler separately feeds CH4 and steam into the reformer without first forming a single gas stream. Therefore, the previous 35 U.S.C. 103 rejection of Bixler in view of Eder is withdrawn, however the amendment necessitated a new set of rejections as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        

/BRIAN D WALCK/Primary Examiner, Art Unit 1738